Carleton, J.,

delivered the opinion of the court.
■ This action is brought for the balance due on two promissory notes, against the make)-, who, in his answer, admits his signature, but denies that the plaintiff is the owner and proprietor of the notes, and avers that they were surrendered by Martin Duralde to his creditors, whose syndics caused them to be sold at auction, as part of the effects surrendered; that they were bid off for the sum of two thousand dollars, to the plaintiff, who acted therein as the agent of defendant, for whom; and on whose account they were bought; that he is ready to repay the plaintiff the price he gave, together with commissions and equitable interest; that if, however, the notes should be decreed to be the property of plaintiff, that defendant, in that case, would be entitled to a further credit thereon of ,one thousand five hundred and thirty-nine dollars and fifty cents; and concludes with a prayer, that the plaintiff’s demand be dismissed, and by way of re-convention, prays that lie may be recognized and decreed to be the true and lawful owner of the notes, and that the}’- be delivered up to him.
■ The cause was submitted to the court, who allowed the credit claimed by the defendant, and for the balance, rendered judgment in favor of the plaintiff. The defendant appealed.-
Where pro-areToia at^ae-V,on’ lesS7 than their real amount, the ma-on ’ them) may ny'thatfthe^pur-chaser became bought the notes fit f°l On b<this showing-, the notes will be decreed to be deli-kertVn Ms "reimbursing the purchaser the price he paid for íhem'
Several witnesses were examined under commission-, one of whom, John K. West, says, “that plaintiff told witness that he bought the notes for defendant, for whom he entertained the greatest friendship, and requested witness to write the defendant to visit the city, in order to settle with him. Witness wrote in accordance with plaintiff’s request.”
Another witness, Felix de Armas, states, that at the sale, he commenced bidding on the notes ; that the plaintiff covered his bid, when witness called him aside, and asked him whether he was bidding for himself or Duplessis; he answered, that it was for Duplessis, and that he would settle with him upon the price at which the adjudication of the notes should be made; upon which, witness ceased bidding, and the notes were struck off to Mr. Erwin for two thousand dollars.
But it is contended by plaintiff’s counsel, that the whole of this testimony is overthrown by the acknowledgment contained in a subsequent letter from the defendant to plaintiff, in which he uses the following language: “I accept, with thanks, the assurances you give me, to be liberal and accommodating for the amount that will be due you by me, f°1' the notes and debt purchased by you at the sale of Duralde’s estate.”
We are compelled to. differ with the counsel in his conclusions, drawn from this letter. We think its language raay we^ aPPty to the two thousand dollars, the price of the notes, and not, to the amount of the notes themselyes, and thus made to harmonize with the testimony of the witnesses, ancl strengthen, rather than weaken what they say.
It. appears to us, therefore, that the agency of the plaintiff . . . . . ,, , - , , m purchasing the notes, is fully made out, and that the true ownership of them is in the defendant. 1 We think the decree of the court is erroneous,
. Wherefore, it is ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and reserving to the defendant, Duplessis, the right to demand *551possession of the notes on reimbursing the plaintiff the price lie paid for them : it is further ordered and decreed, that the ■•appellee pay costs in both courts.